department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc ita b01 tl-n-4773-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate chief_counsel income_tax and accounting from subject year of inclusion for lessor administration fees this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year a x issue whether fees associated with automobile leases should be recognized by an accrual_method taxpayer in the year of the lease inception or ratably over the life of the lease conclusion because taxpayer receives the capitalized cost reduction payment in the year of the lease inception and such payment is equal to or greater than the amount of the fees the fees should be included in income in that year and not over the term of the lease facts taxpayer is a full service bank for year a and later years taxpayer offered the usual variety of banking services including automobile leases although the facts of your incoming are not clear generally a lease agreement between a retail automobile dealer and a retail customer occur as follows first various financing companies or banks provide the automobile dealer with their criteria for purchasing a vehicle that is subject_to a lease these criteria include the necessary creditworthiness of the lessee customer the bank’s method of estimating the value of the vehicle at the end of the lease_term the bank’s accepted rates of return profit factor the maximum amount of allowed capital_cost_reduction_payments before negotiating and entering into a lease with a customer the automobile dealer takes all of these factors into account usually automobile dealers chose the lessor banking institution which provided the most attractive lease for the prospective customer generally customers wishing to lease an automobile enter into negotiations with the automobile dealer indicating the amount of monthly payment desired adjustments could be made in the make of the vehicle the options the lease_term down payments and or trade-in allowance in order to reach a figure affordable to a customer if a deal could be structured the automobile dealer completes a preprinted lease form from one of several banks for which it has authority to prepare lease proposals the capitalized cost of the lease is an important concept in the vehicle leasing business rental income is a return on the investment in the leased asset the amount of the monthly lease charge is a function of the capitalized cost of the lease and the residual_value of the vehicle thus the monthly lease payment depends upon the gross capitalized costs of the lease the finance company’s money factor requirement and the amount that the vehicle will depreciate during the term of the lease generally a lessee makes an up-front payment that reduces the gross capitalized cost of the lease and reduces the monthly lease payments this up-front payment is generally called a capital cost reduction ccr a ccr may be either paid in cash or property typically a ccr in the form of property is the agreed upon value of a used vehicle that is being traded in by the customer lessee for leases written for taxpayer a calculation of the customer’s monthly lease payment is contained in the lease agreement the first step in calculating the lease payment is determining gross capitalized cost defined as the agreed upon value of the vehicle plus any other items the lessee pays over the lease_term including service contracts insurance a profit amount money factor requirement and a lessor administration fee from this gross number is subtracted the amounts of any trade-in allowance rebate noncash credit or cash paid_by the lessee the ccr the amount is further reduced by the residual_value of the even in the case of a cancellation or premature buyout of the lease taxpayer does not return any portion of this fee vehicle which is the estimated value of the vehicle at the end of the lease_term the net amount is then divided by the number of months in the lease resulting in the monthly payment for the lessee lessor administration fee is not described in taxpayer’s lease agreement although taxpayer suggests that the term refers to the costs of originating and administering the leases however the fee is apparently charged regardless of whether the lessee satisfies it obligation under the lease by making one pre- payment or by making monthly payments over twelve to forty eight months the fee can also vary although the variance does not appear to be related to the interest charged on the lease it is the inclusion of this fee into income in what year that is at issue taxpayer entered into over x of leases in the year a a small portion of taxpayer’s leases were pre-paid by the lessees wherein the full amount of the gross and net capitalized costs are paid up front law and analysis sec_61 provides generally that gross_income means all income from whatever source derived sec_61 specifically includes rents within the definition of gross_income sec_1_61-8 provides that gross_income includes rentals received or accrued for the occupancy of real_estate or the use of personal_property sec_1_61-8 includes in rental income any expenses of the lessor paid_by the lessee under the accrual_method of accounting_income is includible for the taxable_year when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy see sec_1_446-1 and sec_1_451-1 generally all the events that fix the right to receive income have occurred at the earliest of when the item is actually or constructively received when the item is due or when the item is earned see 372_us_128 570_f2d_382 1st cir advanced payments of income over which the taxpayer has a present right and complete and unrestricted control are includible in gross_income in the year the advanced payments are received 372_us_128 rent is the compensation or fee paid usually periodically for_the_use_of any property black’s law dictionary 5th ed sec_1_61-8 specifically provides that advanced rental payments are included in income in the year of receipt when taxpayer obtains a vehicle subject_to a lease with a ccr payment it receives an undeniable accession to wealth when a customer makes a ccr payment all subsequent lease payments are reduced taxpayer is willing to accept the lower lease payments over the term of the lease because it has received something of value when it purchases the vehicle when an obligation of a taxpayer is paid_by a third party the effect is the same as if the third party had paid the money to the taxpayer who in turn paid his creditor 279_us_716 32_tc_815 aff’d 277_f2d_879 8th cir the amounts paid on behalf of the taxpayer are included in the taxpayer’s income 91_tc_352 payments that are made by a lessee on behalf of the lessor constitute rental income to the lessor even when the lessee makes such payments directly to a third party see amen v commissioner 22_tc_756 20_tc_43 aff’d 211_f2d_462 2d cir pachisi v commissioner tcmemo_1978_93 the customers’ payment of a ccr under taxpayer’s leases has the effect of reducing the customer’s future rental payments by reducing the net capitalized cost of the leased merchandise on which the monthly rent payments are based the lessee makes a ccr which amount is greater than the lessor administration fee as well as monthly payments for_the_use_of a vehicle accordingly there is a basis for regarding the ccr as advance_payments of rent or payments in lieu of future rent these facts indicate that this transaction is in substance a sale of the merchandise by the dealer to taxpayer with a concurrent lease agreement between the customer and taxpayer under these circumstances it is appropriate to treat any ccr as paid_by the customer to taxpayer as an advanced payment we conclude that to the extent that a customer pays a ccr and that amount in cash or trade-in value exceeds the lessor administration fee which clearly occurs for those pre-paid leases then taxpayer has received advanced rental payments it follows that any ccr and thus the lessor administrative fees should be included in taxpayer’s income as advanced payments rents based on old colony trust and its progeny case development hazards and other consideration sec_2 presumably when a customer pays a dealer a ccr taxpayer uses these funds to settle its purchase obligation with the dealer this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by gerald m horan senior technician reviewer income_tax and accounting
